IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 42978

LINELL BILLS, an individual,                    )    2016 Unpublished Opinion No. 661
                                                )
       Plaintiff-Respondent,                    )    Filed: August 26, 2016
                                                )
v.                                              )    Stephen W. Kenyon, Clerk
                                                )
JON LOREN BILLS, an individual,                 )    THIS IS AN UNPUBLISHED
                                                )    OPINION AND SHALL NOT
       Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Lemhi County. Hon. Alan C. Stephens, District Judge.

       Judgment of the district court, remanded for further proceedings.

       Jon Loren Bills, Concho, Arizona, pro se appellant.

       Wright Law Offices, PLLC; Steven J. Wright, Idaho Falls, for respondent.
                 ________________________________________________

GRATTON, Judge
       Jon Loren Bills (“Loren”) appeals from the judgment of the district court in favor of his
mother, Linell Bills (“Linell”). On appeal, Loren argues that the district court made an error in
calculating the amount of the judgment against him. For the reasons set forth below, we remand
for further proceedings.
                                                I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Linell filed suit requesting that the district court perform an accounting/winding up of the
business she shared with her son, Loren, and to find that Loren was unjustly enriched. Loren
filed a counterclaim for breach of contract and requested an accounting. A jury found that a
contract did exist between Linell and Loren, but that Linell did not breach the contract. The
evidence submitted at trial established an accounting of the joint venture’s assets. Accordingly,
the district court entered a decision and order finding that a joint venture existed between Linell
and Loren for the operation of a cattle ranch with ancillary farming activities. The district court


                                                1
further found that the parties agreed to dissolution of the joint venture and, therefore, allocated
the assets. Finally, the district court issued a judgment awarding $97,998.00 against Loren based
on the unjust enrichment claim. Loren timely appeals.
                                                 II.
                                           ANALYSIS
       The issue on appeal is whether the district court erred by including the depreciation
expense of the farm property in calculating the judgment against him. Linell asserts that Loren
waived this issue on appeal because he did not comply with Idaho Appellate Rule 35(a)(6), but
offers no substantive argument regarding the merits. She also requests an award of attorney fees
incurred on appeal.
       Idaho Appellate Rule 35(a)(6) requires the argument section of an appellant’s brief to
“contain the contentions of the appellant with respect to the issues presented on appeal, the
reasons therefor, with citations to the authorities, statutes and parts of the transcript and record
relied upon.” Loren’s appellate brief does not expressly cite to page numbers in the record and
contains no citations to authorities. However, Loren’s brief does state the sole issue and reasons
for raising the issue. The brief also references a few specific documents contained in the record.1
These documents were sufficiently identified and this Court had no difficulty in discerning the
argument being presented. Although Loren did not cite to the record by page number, there is a
finite number of relevant pages. Loren sufficiently directed this Court to the relevant documents
and it was not necessary to comb the record to locate them. Further, citation to legal authority is
unnecessary when the lone claim relates to an internal error in the district court’s findings of fact
and conclusions of law. Because Loren’s brief presents the issue for review and supplies
necessary arguments to address the issue, we will consider the issue on appeal. See Rekow v.
Weekes, 158 Idaho 868, 871, 353 P.3d 1102, 1105 (Ct. App. 2015).
       When a trial court’s discretionary decision is reviewed on appeal, the appellate court
conducts a multi-tiered inquiry to determine whether the lower court correctly perceived the
issue as one of discretion; acted within the boundaries of such discretion and consistently with
any legal standards applicable to the specific choices before it; and reached its decision by an
exercise of reason. Sun Valley Shopping Ctr., Inc. v. Idaho Power Co., 119 Idaho 87, 94, 803
P.2d 993, 1000 (1991).

1
       Copies of the documents are attached to his brief.
                                                 2
          In making its determination related to allocation of the assets, the district court
considered the parties’ tax returns, which included IRS Form 4835 (“Farm Rental Income and
Expenses”) submitted by Linell. The district court stated in its findings of fact and conclusions
of law:
             The tax returns of the parties, which have not been audited, but which
      were submitted to the IRS, are indicative of the ranch cash income and cash
      expenses of the parties over the respective years, except as noted below.
             a.      Depreciation expenses must be disregarded on each tax
                     return as these expenses are not cash expenses and there
                     was no specific agreement between the parties to include
                     depreciation expenses in the calculation of net profit of the
                     ranch operation.
(Emphasis added.)
          The district court found that:
          (1) in 2008 Linell received $23,243.45 less in net profit of the joint venture than what
she was entitled to receive by agreement of the parties;
          (2) in 2009 Linell received $22,381.68 less than what she was entitled to receive; and
          (3) in 2010 Linell received $28,776.00 less than what she was entitled to receive.
          There appears to be an internal inconsistency in the calculation of the judgment against
Loren. The district court stated in its findings that depreciation expense must be disregarded on
the tax return, but the totals used for 2008 through 2010 in calculating the judgment ($23,243.45
in 2008, $22,381.68 in 2009, and $28,776.00 in 2010) include the $20,000.00 depreciation
expense listed on line 12 of the tax form from each respective year. This Court is unable to
resolve the inconsistency in the first instance and the district court should be given the
opportunity to reconcile the issue. Therefore, we remand the case to the district court to rectify
the inconsistency between the findings and the calculation of the judgment.
          Finally, Linell seeks attorney fees on appeal citing Idaho Code § 12-120(3). An award of
attorney fees may be granted under I.C. § 12-121 and I.A.R. 41 to the prevailing party and such
an award is appropriate when the court is left with the abiding belief that the appeal has been
brought or defended frivolously, unreasonably, or without foundation. Rendon v. Paskett, 126
Idaho 944, 945, 894 P.2d 775, 776 (Ct. App. 1995). As Linell is not the prevailing party on
appeal, she is not entitled to attorney fees.




                                                  3
                                              III.
                                       CONCLUSION
       There appears to be an inconsistency in the calculation of the judgment against Loren
which needs to be reconciled. Therefore, we remand the case to the district court for further
proceedings consistent with this opinion. No attorney fees are awarded.
       Chief Judge MELANSON and Judge HUSKEY CONCUR.




                                               4